SENTENCIA
Examinados los autos del caso, memorandos y demás constancias, se expide el auto y se confirma la resolución del Tribunal Superior, Sala de Arecibo, que declaró con lugar la moción de supresión de evidencia formulada por los acusa-dos recurridos.
Continuarán en instancia los trámites ulteriores.
Así lo pronunció y manda el Tribunal y certifica la señora Secretaria General. El Juez Asociado Señor Irizarry Yunqué emitió opinión concurrente a la cual se une el Juez Presidente Señor Trías Monge. El Juez Asociado Señor Rebollo López emitió opinión concurrente. El Juez Asociado Señor Torres Rigual disintió sin opinión y el Juez Asociado Señor Negrón García emitió opinión disidente.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General

-0-